DISMISS and Opinion Filed May 20, 2022




                                   S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00375-CV

   IN RE DANIEL K. PODOLSKY, M.D. AND JOHN J WARNER, M.D.,
                          Relators

           Original Proceeding from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-22-01316-B

                        MEMORANDUM OPINION
                   Before Justices Myers, Nowell, and Goldstein
                           Opinion by Justice Goldstein
      Before the Court is relators’ May 17, 2022 unopposed motion to dismiss their

petition for writ of mandamus. In the motion, relators inform the Court that this

original proceeding is moot.

      We grant relators’ motion and dismiss this original proceeding. We also lift

the stay issued by this Court’s April 25, 2022 order.




                                           /Bonnie Lee Goldstein/
                                           BONNIE LEE GOLDSTEIN
220375F.P05                                JUSTICE